COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Trestan Jemal Prescott v. The State of Texas

Appellate case number:    01-13-00989-CR

Trial court case number: 1372308

Trial court:              230th District Court of Harris County


        On January 22, 2014, Appellant filed a Written Objection to an Incomplete Record and
Request for Supplementation of the Record. The request for supplementation is GRANTED.
The clerk of the trial court is ORDERED to supplement the record with the Pre-Sentence
Investigation Report previously requested by appellant, or certify that the document does not
exist, within 20 days of the date of this order. See TEX. R. APP. P. 34.5(c).

       Appellant’s brief will be due 30 days from the date the supplemental record is filed. TEX.
R. APP. P. 38.6(a)(1).

       It is so ORDERED.

Judge’s signature: ____/s/Justice Harvey Brown
                   X Acting individually  Acting for the Court


Date: January 28, 2014